DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This application is being examined in the *Pro-Se Examination Unit (Art Unit 3649).  Please do not hesitate to contact me at 571-272-2823 if you have any questions regarding this correspondence and/or your response to the Office Action.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.

The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.

Extensive mechanical and design details of apparatus should not be given.

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text. 
An examination of this application reveals that applicant is unfamiliar with patent prosecuting procedure.  Applicant is reminded that the revision of the specification and claims to present the application in proper form is required.  While an application can be amended to make it clearly understandable, no subject matter can be added that was not disclosed in the application as originally filed.
Applicant is advised to arrange the content of the specification as described below:
                                              Content of Specification
(a)      Title of the Invention.  (See 37 C.F.R. ' 1.72(a)).  The title of the invention should be placed at the top of the first page of the specification.  It should be brief but technically accurate and descriptive, preferably from two to seven words.

(b)      Cross-References to Related Applications: See 37 C.F.R. ' 1.78 and section 201.11 of the M.P.E.P.  This relates to any other applications that Applicant has pending before the Patent Office.

8        Statement as to rights to inventions made under Federally sponsored research and development (if any): See section 310 of the M.P.E.P.

(d)      Background of the Invention: The specification should set forth the Background of the Invention in two parts:
(1)      Field of the Invention: A statement of the field of art to which the invention pertains.  This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention.  This item may also be titled "Technical Field".
(2)      Description of the Related Art: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant's invention.  This item may also be titled "Background Art".

(e)      Summary: A brief summary or general statement of the invention as set forth in 37 C.F.R. ' 1.73.  The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole.  The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention).  In chemical cases it should point out in general terms the utility of the invention.  If possible, the nature and gist of the invention or the inventive concept should be set forth.  Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(f)      Brief Description of the Drawing(s): A reference to and brief description of each of the drawing figure(s) as set forth in 37 C.F.R. ' 1.74.

(g)      Description of the Preferred Embodiment(s): A description of the preferred embodiment(s) of the invention as required in 37 C.F.R. ' 1.71.  The description should be as short and specific as is necessary to describe the invention adequately and accurately. This item may also be titled "Best Mode for Carrying Out the Invention".  Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail.  However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.

(h)      Claim(s) (See 37 C.F.R. ' 1.75): A claim may be typed with the various elements subdivided in paragraph form.  There may be plural indentations to further segregate subcombinations or related steps.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The claim(s) must be in one sentence form only.  Note the format of the claims in the patent cited.

(I)       Abstract:  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 250 words.  It is important that the abstract not exceed 250 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.
If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.
In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.
If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Where applicable, the abstract should include the following:  (1) if a machine or apparatus, its organization and operation;  (2) if an article, its method of making;  (3) if a chemical compound, its identity and use;  (4) if a mixture, its ingredients;  (5) if a process, the steps.  Extensive mechanical and design details of apparatus should not be given.
As per 37 CFR 1.52(b), the application papers must be plainly written (preferably typed) on but one side of the paper.  The size of all sheets of paper should be 8 to 82 by 102 to 13 inches (20.3 to 21.6 cm by 26.6 to 33.0 cm).  Margins of at least approximately 1 inch on the left hand side and 3/4 inch on the top must be reserved on each page.  The lines on each page should be double spaced to permit the insertion of amendment.  The pages of application, including the claims and abstract should be numbered consecutively, starting with 1, the numbers being centrally located preferably below the text.
If Applicant wishes to continue to prosecute this patent application, applicant must reply in writing. It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items:
1.       Serial number (checked for accuracy).
2.       Group art unit number (copied from filing receipt or most recent Office Action).
3.       Filing date.
4.       Name of the examiner who prepared the most recent Office action.
5.       Title of invention.
6.       Name of Applicants.
Applicant's reply should identify the Office Action the amendment is in response to by its mailing date or paper no. and must specifically request further examination and reconsideration.  Applicant or Applicant's registered representative must sign the reply.
In a reply to an Office Action, Applicant can amend the specification, drawings and claims to overcome objections and rejections as well as argue against any position taken by the Examiner.  Applicant's arguments and other pertinent comments should appear under the heading "REMARKS".  In Applicant's remarks, applicant must point out each error, if any, applicant believes the Examiner has made in the current Office Action and/or how any amendments Applicant has made to the specification, drawings and claims overcome the Examiner's objections and rejections.  Applicant must respond to each and every ground of rejection and objection raised in the current Office Action.
To overcome the objection and rejection for lack of an enabling disclosure, Applicant can argue that the holding of non-enabling by the Examiner is in error.  To be persuasive, however, such an argument must point out where, in the specification as originally filed, the specification provides the necessary detailed disclosure for supporting the claimed invention.  Alternatively, the Applicant could rebut the Examiner's holding of non-enabling by submitting evidence that the disclosure as it now stands is sufficient to enable an artisan, of ordinary skill, to make and use the invention.  Such evidence should take the form of patents or literature published before the filing date of Applicant's application.  Alternatively, the evidence could take the form of one or more affidavits by skilled in the art, stating facts, and on the basis of their knowledge and skill, establish that, on or before the filing date of Applicant's application, one of ordinary skill in the art could make and use the claimed invention from reading the specification without undue experimentation.

Applicant can amend the specification and drawings by sending the Office a signed letter directing the Office to make the specified alterations.  Amendments are governed by 37 CFR 1.121.  Amendments to the specification may be made by either adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification.  To delete, replace or add a paragraph the following must be included:
(i)    An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs;
(ii)     The full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be
used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strikethrough cannot be easily perceived;
(iii)     The full text of any added paragraphs without any underlining; and;
(iv)     The text of a paragraph to be deleted must not be presented with strike-through or placed within double brackets. The instruction to delete may identify a paragraph by its paragraph number or include a few words from the beginning, and end, of the paragraph, if needed for paragraph identification purposes.

To make an amendment by substitute specification the following must be provided:
(i)    An instruction to replace the specification; and
(ii)    A substitute specification in compliance with §§ 1.125(b) and (c).

Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). 
The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.  All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”  The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
See 37 CFR 1.121.  Sample amendments and common question and answers are posted at:
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/moreinfoamdtprac.htm
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an inventor may prosecute the application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available on the USPTO Internet web site http://www.uspto.gov in the Site Index under “Attorney and Agent Roster.”  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U. S. Patent and Trademark Office, PO Box 1450, Alexandria, VA 22313-1450


Claim Objections
Claim 1 is objected to because of the following informalities:  A claim may be typed with the various elements subdivided in paragraph form.  There may be plural indentations to further segregate subcombinations or related steps.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The claim(s) must be in one sentence form only.  Note the format of the claims in the patent cited.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  Claim 1, as currently presented has multiple grammatical errors, for example line 2 states “a autonomous” which should be “an autonomous”; line 10 states “a attached” which should be “an attached”; and last statement is missing period.  Appropriate correction is required.
The above citation is mere example of informalities throughout the claims, including claims 2-20.  Examiner recommends reviewing entire claim-set for similar language to make appropriate corrections.  If Applicant requires exact example of claim objections in claims 2-20, Examiner is available for an interview to provide such examples.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language.  The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

The term “can be of any type and size” in claim 2 is a relative term which renders the claim indefinite.  The term “can be of any type and size ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “about the size” in claim 3 is a relative term which renders the claim indefinite.  The term “about the size” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “similar to” in claim 6 is a relative term which renders the claim indefinite.  The term “similar to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The above citation is mere example of indefinite language throughout the claims, including claims 7-20.  Examiner recommends reviewing entire claim set for similar language to make appropriate corrections.  If Applicant requires exact example of indefiniteness in claims 7-20, Examiner is available for an interview to provide such examples.  
Examiner finds that because the claims are indefinite under 35 U.S.C. §112, 2nd paragraph, it is impossible to properly construe claim scope at this time. However, in accordance with MPEP §2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though these claims are indefinite, the claims are given broadest reasonable interpretation and prior art is applied as much as practically possible.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 & 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haun et al. (US Patent 7,795,837; referred to hereinafter as Haun).
Claim 1:	Haun disclose a solar smart delivery signage trailer (SS-DST) is a small 4 wheel trailer or 4 wheel cart for use with an autonomous or non-autonomous towing vehicle or robot (figure 1) comprising: a main body (figure 1), a trailer or cart a top roof cover or roof box (figure 1, element 24), a multiple computer systems (col. 3: 15-58), a battery pack (abstract), a smart locker system (col. 3: 59-68), a attached towing vehicle or robot (col. 4: 59-68).
Claim 2:	Haun disclose the trailer or cart has 4 wheel trailer chassis or 4 wheel cart chassis spaced apart to its corners and a tow hitch with adapter to attach a towing small vehicle, a cart Tongue or trailer tongue and a cart or trailer torsion axle (figure 2).
 Claims 3-4:	Haun disclose the trailer or cart has a 4 tires and can be of any type and size depending on design and models and has a brake and tow arch latch figure 2) and  width is the size of a shopping cart or larger and the length is about the size of one or two shopping carts or larger (figure 2).
Claim 5:	Haun disclose the trailer or cart has a roof and walls frame of metal, or any other material depending on model and may have reflective tapes is places all sides of the trailer (col. 5: 36-56).
Claim 6:	Haun disclose the trailer has a roof adapter cover that is weather proof and is similar to a car or truck roof box that is enclosed and its attached to the trailer or carts roof and it will be used to house a set of multiple computers running on any operating system with cellphone networks capabilities, lithium battery storage pack, inverter, charge controller, charging cable plug, charging socket ,multiple cameras, cables, LED light strips inside and cables for external solar panels and advertisement screen above the exterior of the cover or roof box (figure 2 and col. 5: 26-65).
Claim 8:	Haun disclose trailer has a roof adapter cover made of metal or any other material that houses a set of multiple computers running on any operating system and that can connect to different wireless cellphone network, lithium battery storage pack, inverter, charge controller, multiple cameras, cables, LED light strips inside and cables for external solar panels and advertisement screen (figures 2-4 & col. 5: 1-65).
Claims 16-17:	Haun disclose attached vehicle or robot can be of same maker or different company makers as long as the adapter to connect to the tow hitch is installed and may have reflective tapes is places all sides (figure 2, trailer can be attached to any movable vehicle).
Claim 18:	Haun disclose the battery pack can gather solar energy from its solar panels or can be charged via charging socket on its side of the cover or roof box at a charging station (figure 1, element 30 solar).
Claim 19:	Haun disclose battery pack can give or donate energy to the any electric towing vehicle or robot if needed via a wire charging plug (inherent to battery function, to supply power if needed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Haun as applied to claims above, and further in view of Hamilton (US Patent 10,326,962; referred to hereinafter as Hamilton).
Claim 7:	Haun disclose the trailer roof cover or roof box adapter may be translucent in some areas, may be solid of any type of material, weather proof, sturdy, contain brackets to securely attach to the roof of the trailer or cart and has solar panels attached in its exterior and LED signs (col. 5: 26-55).  Haun, however, does not explicitly disclose a 2-sided LED screen.  In an analogous art, Hamilton teaches of a device for displaying an advertising or informational message. The device includes a mount and an enclosure coupled to the mount. The enclosure includes a first and a second outward-sloped wall with a window therein, where the second outward-sloped wall is positioned opposite the first outward-sloped wall (col. 1: 32-64).  It would have been obvious for one with ordinary skill in the art, at the time of applicant’s invention to have modified the solar smart trailer disclosed by Haun to include a mounted 2-sided LED screen as taught by Hamilton to provide content exposure to a wider audience.  
Claim 9:	The combination of Haun and Hamilton teach smart lockers system that are built in the trailer or cart that are connected to an array of computers, and touch screen computer tablet that control the temperature regulated insulated individual lockers and pizza box lockers, self-cleaning UV disinfecting lights systems, customer information transfer to autonomous or non-autonomous vehicle, advertisement signage computers software and provide virtual video calls by a remote delivery man or support associate if needed (figures 4-6 & cols. 6-7: 28-50 Haun).
Claim 10:	The combination of Haun and Hamilton teach computer systems and all its smart locker computer and systems, security cameras, advertisement screen software, lithium battery charge information software and proximity cameras can be remotely controlled, monitored and troubleshooted via remote control connection and screen sharing connection via 4G, 5G, 6G or wifi from any designated service person in a remote location if needed (figure 7 & cols. 8-10: 50-51 Hamilton).

Claims 11-15 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haun as applied to claims above, and further in view of Tran (US Patent 10,783,559; referred to hereinafter as Tran).
Claims 11 & 20:	Haun disclose a solar smart delivery signage trailer (SS-DST) is a small 4 wheel trailer or 4 wheel cart for use with an autonomous or non-autonomous towing vehicle or robot (figure 1) comprising: a main body (figure 1), a trailer or cart a top roof cover or roof box (figure 1, element 24), a multiple computer systems (col. 3: 15-58), a battery pack (abstract), a smart locker system (col. 3: 59-68), an attached towing vehicle or robot (col. 4: 59-68).  Haun, however, does not explicitly disclose a camera analyzing the surrounding and sending the information if needed.  In an analogous art, Tran teaches of a mobile advertising platform includes a display mounted on a moving object such as a person or a vehicle to show advertisements; and a processor coupled to the display, wherein the processor captures data associated with showing an advertisement on the display, wherein the data includes one or more of the following: advertising parameters from the advertiser; mobile location; mobile distance from a landmark; advertising categories; mobile location demographics; pricing of advertised goods or services; time and date; speed and direction of the advertising display; traffic characteristics associated with the display; views of the display and advertising budget characteristics (col. 1: 11-22 Tran).  Furthermore, Tran also teaches of a camera, mounted to analyzing the surrounding and sending the information if needed (cols. 16-18: 48-39 Tran).  It would have been obvious for one with ordinary skill in the art, at the time of applicant’s invention to have modified the solar smart trailer disclosed by Haun to include a camera for analyzing surrounding to determine possible obstacles for safety purposes (col.18: 8-15, Tran).
Claim 12:	The combination of Haun and Tran teach system has 4G, 5G, 6G or (hotspot) wifi online capabilities (figure 1D Tran) and can gather data inputed by a person including name, address, delivery address, cellphone number, email and/or items ordered and send information to a network and forward the information to a towing vehicle to deliver the (SS-DST) to specific locations to deliver item (food, coffee, groceries, or anything) on time to the customers (cols. 16-18: 48-39 Tran) .
Claim 13:	The combination of Haun and Tran teach advertisement signing computers to deliver information targeted or non-targeted advertisement to customers upon arrival at the destination or after the customer picks up their order while they opens the locker via a designated code, where the computers can also provide online link to rate the experience online 1 or 5 stars (cols. 2-4: 57-24 Tran).
Claim 14:	The combination of Haun and Tran teach connect and send customer information, customer deliver delivery information or network authorization information to an autonomous towing vehicle or robot that can be attached to the trailer using via cellular wireless networks, hotspot or wifi depending on configuration and software used (cols. 11: 3-62 Tran).
Claim 15:	The combination of Haun and Tran teach having multiple cellphone network capabilities and can provide hotspots for its computers interconnections and for customer public use if needed (cols. 16-18: 48-39 Tran).

Additional Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rosarius (20090019748) refers to a mobile display system (1) and method which utilizes a plurality of light emitting diodes (LED's) (29) to create a display (6) located on a side (3 and/or 30) and/or rear section (5) and/or front section (44) of a vehicle (2). The vehicle (2) has a first side (3), a second side (30), a rear section (5), a front section (44), a bottom section (33) and a top section (4). A means for powering (37) the at least one display (6) may be batteries (38), at least one generator (39), the motor (40) of the vehicle (2), solar panels (43) and other power supply means.
Jabbari (20090234740) refers to an advertisement display system for displaying advertisements on a vehicle. The advertisement display system includes a display module and an array of solar panels. The display module is capable of being mounted on the vehicle and is configured to receive and display advertisement content. The array of solar panels is capable of being mounted on the vehicle and is configured to provide power to the display module for displaying the advertisement content.
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Furthermore, the Examiner would like to explicitly reiterate, that when responding to this Office Action, please keep the following in mind:
Pay close attention to any deadlines for response and fees set forth in this action.  Fees cannot be waived and deadlines cannot be changed.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes (ex.  /John T. Smith/).
Sample format for responding to an Office Action can be found on the following page:
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

*Pro Se Examination Unit is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in making informed decisions, Pro Se Assistance can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publicly available educational resources.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649